DETAILED ACTION
Pending Claims
Claims 1, 3-6, and 8-10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1 and 3-5 under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2012/0202918 A1) has been overcome by amendment.
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Rocks et al. (US 2005/0004270 A1) has been rendered moot by the cancellation of this claim.
The rejection of claims 6 and 8-10 under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2012/0202918 A1) in view of Bae et al. (KR 10-1447040 B1) has been overcome by amendment.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Rocks et al. (US 2005/0004270 A1) in view of Singh et al. (US 2012/0202918 A1) and Bae et al. (KR 10-1447040 B1) has been rendered moot by the cancellation of this claim.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rocks et al. (US 2005/0004270 A1).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rocks et al. (US 2005/0004270 A1) in view of Singh et al. (US 2012/0202918 A1).
Regarding claims 1 and 4, Rocks et al. disclose: (1) an epoxy resin composition (Abstract; paragraphs 0006-0016; Table 1 in paragraph 0035) comprising:
an epoxy resin (paragraphs 0017-0020; Table 1 in paragraph 0035);
a filler for an electrical insulation and a thermal conduction (paragraphs 0025-0026; Table 1 in paragraph 0035);
a curing agent for curing the epoxy resin (paragraph 0021; Table 1 in paragraph 0035); and
an imidazole-based catalyst (paragraph 0022; Table 1 in paragraph 0035).
The exemplary embodiments of Rocks et al. are formulated with bisphenol-A epoxy resin (see Table 1 in paragraph 0035).  Accordingly, these exemplary embodiments fail to disclose: (1) an epoxy resin having a glycol-based functional group in a main chain; (4) wherein the glycol-based functional group is selected from the group consisting of ethyl glycol, methyl glycol, butyl glycol, and propyl glycol.  However, the general teachings of Rocks et al. also contemplate the use of polyether glycol-based epoxy resins as an alternative to bisphenol-type epoxy resins (see paragraph 0019: see polyethylene glycol and polypropylene glycol).

Lastly, example 1 of Rocks et al. is formulated with: (1) 15-25% by weight of the epoxy resin (100 pbw corresponds to approximately 19%), 30-70% by weight of the filler (336 pbw corresponds to approximately 64%), and 10-20% by weight of the curing agent (85 pbw corresponds to approximately 16%), based on a total weight of the epoxy resin composition (see Table 1 in paragraph 0035).  Example 1 of Rocks et al. contains 0.75 parts by weight of catalyst, which corresponds to approximately 0.14%.  This is just above the claimed range of: (1) 0.001-0.1% by weight of the imidazole-based catalyst, based on a total weight of the epoxy resin composition.  However, the general teachings of Rocks et al. suggest that the catalyst can be provided in lower amounts as well (see paragraph 0022).  A decrease in the amount of catalyst, such as 0.5 phr, would have brought it within the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Rocks et al. with the instantly claimed amount of imidazole catalyst because: (a) Example 1 of Rocks et al. contains 0.75 parts by weight of catalyst, which corresponds to approximately 0.14%; (b) the general teachings of Rocks et al. suggest that the catalyst can be provided in lower amounts as well; and (c) a decrease in the amount of catalyst, such as 0.5 phr, would have brought it within the claimed range.
Regarding claim 5, Rocks et al. fail to explicitly disclose: (5) wherein the imidazole-based catalyst is selected from the group consisting of 1-imidazole, 1-vinylimidazole, 1-ethylimidazole, 2-methylimidazole, 1-benzyl-2-phenylimidazole, 2-ethyl-4-methylimidazole and 1-cyanoethyl-2-ethyl-4-methylimidazole.  Rather, they contemplate the use of “1-alkyl imidazoles which may or may not be substituted also in the 2-position” (see paragraph 0022).  These materials would have obviously embraced the instantly claimed 1-ethylimidazole.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Rocks et al. with the instantly claimed imidazole catalyst because: (a) Rocks et al. contemplate the use of “1-alkyl imidazoles which may or may not be substituted also in the 2-position”; and (b) these materials would have obviously embraced the instantly claimed 1-ethylimidazole.
Regarding claim 3, Rocks et al. contemplate the use of epoxy resins based on polypropylene glycol and epoxy resins based on polyethylene glycol (see paragraph 0019).  They fail to explicitly disclose: (3) wherein the epoxy resin has a molecular weight per equivalent of 300 to 400.  The teachings of Singh et al. establish that polypropylene glycol diglycidyl ether having an equivalent weight of 300 is recognized in the art as a suitable epoxy resin based on polypropylene glycol for this type of formulation (see Table 1 in paragraph 0060; see also Abstract; paragraph 0058).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Rocks et al. with the instantly claimed epoxy resin because: (a) Rocks et al. contemplate the use of epoxy resins prima facie obviousness determination.

Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rocks et al. (US 2005/0004270 A1) in view of Singh et al. (US 2012/0202918 A1) and Bae et al. (KR 10-1447040 B1).
Regarding claims 6 and 8-10, the teachings of Rocks et al. and Singh et al. are as set forth above and incorporated herein.  Rocks et al. disclose: (6 & 8-10) a transformer comprising an insulator of the epoxy resin composition (see paragraph 0045).  These include distribution transformers, and Singh et al. demonstrate that these include dry-type (mold) transformers (see paragraph 0058).  However, they fail to explicitly disclose: (6 & 8-10) a transformer comprising: an insulated conductor wound in multiple layers in a vertical direction; a semi-conductive layer which is provided on the insulated conductor and disperses a concentrated electric field; and the insulator which is casted on the insulated conductor and the semi-conductive layer and forms an outer shape of the transformer.  In light of this, Bae et al. demonstrate that the instantly claimed transformer structure is recognized in the art as a suitable mold transformer structure to be insulated with an epoxy-based composition (see Abstract; claims 1-2; Figure 1).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
(mold) transformers; (c) Bae et al. demonstrate that the instantly claimed transformer structure is recognized in the art as a suitable mold transformer structure to be insulated with an epoxy-based composition; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Response to Arguments
Applicant's arguments filed May 26, 2021 have been fully considered but they are not persuasive.
Applicant argues that the content of the catalyst of Rocks is dissimilar from that of the claimed invention (see page 5 of the response).  The Office respectfully disagrees.
As discussed above, example 1 of Rocks et al. is formulated with: 
15-25% by weight of the epoxy resin (100 pbw corresponds to approximately 19%), 
30-70% by weight of the filler (336 pbw corresponds to approximately 64%), and 
10-20% by weight of the curing agent (85 pbw corresponds to approximately 16%), 
based on a total weight of the epoxy resin composition (see Table 1 in paragraph 0035).  Example 1 of Rocks et al. contains 0.75 parts by weight of catalyst (per 100 parts by weight of epoxy resin), which corresponds to approximately 0.14%.  This is just above the claimed range 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, the general teachings of Rocks et al. suggest that the catalyst can be provided in lower amounts as well (see paragraph 0022).  A decrease in the amount of catalyst, such as 0.5 phr, would have brought it within the claimed range.  The following tables show calculated amounts for embodiments featuring 0.5, 0.4, 0.3, 0.2, and 0.1 phr of imidazole catalyst:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


The arguments also suggest that the claimed ranges are critical, noting that: “problems may occur with respect to crack resistance and heat resistance;” and “electrical insulation and a thermal conduction may not be suitably exhibited and curing rate may be shortened”.  However, it should be noted that all of these claimed amounts are designated by Applicant as preferable – not essential or critical.  Furthermore, the exemplary embodiments fail to demonstrate criticality of these ranges – see MPEP 716.02(d) II.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
June 25, 2021